                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

DOUGLAS JACKSON,

      Petitioner,                     Civil No. 2:15-CV-11622
                                      UNITED STATES DISTRICT JUDGE
v.                                    GERSHWIN A. DRAIN

LES PARISH,

     Respondent,
____________________________________/

 OPINION AND ORDER GRANTING PETITIONER’S EMERGENCY
MOTION TO STOP TRANSFER DURING THE PENDENCY OF HABEAS
 CORPUS PROCEEDINGS [#38] AND DIRECTING PETITIONER TO
REFILE THE MOTION TO COMPEL MEANINGFUL ACCESS TO THE
                     COURTS [#35].

      Before the Court are Petitioner’s Motion to Compel Meaningful Access to the

Courts [#35], filed on September 13, 2018, and his Emergency Motion to Stop

Transfer During the Pendency of Habeas Corpus Proceedings [#38], filed on

September 27, 2018. For the reasons that follow, the Court will GRANT Petitioner’s

Emergency Motion to Stop Transfer During the Pendency of Habeas Corpus

Proceedings [#38]. However, the Court will direct Petitioner to refile the Motion to

Compel Meaningful Access to the Courts [#35].

      A. The Emergency Motion to Prevent Transfer During the Pendency of
         Habeas Corpus Proceedings is GRANTED.




                                         1
      Petitioner asks the Court to stop Respondent from transferring Petitioner to a

different prison facility while his habeas petition is pending. The Court will grant

this request.

      Federal Rule of Appellate Procedure 23(a) provides:

      Pending review of a decision in a habeas corpus proceeding commenced
      before a court, justice, or judge of the United States for the release of a
      prisoner, the person having custody of the prisoner must not transfer custody
      to another unless a transfer is directed in accordance with this rule. When,
      upon application, a custodian shows the need for a transfer, the court,
      justice, or judge rendering the decision under review may authorize the
      transfer and substitute the successor custodian as a party.

Fed. R. App. P. 23(a). In light of this Rule, an order of the Court is normally

required for the transfer of a prisoner who has a pending habeas petition. See Fed.

R. App. P. 23(a); Cohen v. United States, 593 F.2d 766, 767, n. 2 (6th Cir. 1979).

In fact, Rule 23(a) “was designed in part to preserve the district judge’s power over

the physical custody of the petitioner by prohibiting the custodian from transferring

custody of the prisoner to another, without the authorization of the ‘court, justice or

judge rendering the decision.’” Jago v. U.S. Dist. Court, N. Dist. of Ohio, E. Div.

at Cleveland, 570 F. 2d 618, 626 (6th Cir. 1978). This suggests that a district court

judge retains jurisdiction to prohibit the transfer of a prisoner with a habeas

petition pending before the district court. See Jago, 570 F. 2d at 626.

      Accordingly, the Emergency Motion to Prevent Transfer During Pendency of

Habeas Corpus Proceedings [#38] is GRANTED. Respondent shall not transfer


                                           2
Petitioner to another prison facility during the pendency of this petition unless he

first obtains permission from this Court.

      B. The Court Directs Petitioner to Refile the Motion to Compel
         Meaningful Access to the Courts.

      Due to poor photocopy quality, the Court is not able to fully assess the claims

in Petitioner’s Motion to Compel Meaningful Access to the Courts [#35]. Thus, the

Court directs Petitioner to refile the Motion, making sure the entire Motion is legible

and written in dark ink.


      IT IS SO ORDERED.

Dated:       October 29, 2018
                                                s/Gershwin A. Drain
                                                HON. GERSHWIN A. DRAIN
                                                United States District Court Judge


                           CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing document was mailed to the attorneys
of record on this date, October 29, 2018, by electronic and/or ordinary mail.

                                        s/Teresa McGovern
                                        Case Manager




                                            3
